Exhibit 10.4

Annex 1 (original version) to the Corporate Guarantee dated 11 August 2014 in
the amount of EUR 30 mn.
in connection with the Umbrella Facility Agreement with an amount of EUR 30 mn
dated 07 August 2014
 
 
 
 
 
 
 
 
 
The following branches and subsidiaries of Deutsche Bank AG ("Lending Offices")
have entered into business relationship
with the subsidiaries of IPG Laser GmbH (named hereinafter "IPG Laser Group")
 
 
 
 
 
 
 
 
 
In this context the following facilities of the Umbrella Credit Agreement dated
07 August 2014 have been allocated
inter alia for the use of the companies listed hereafter:
 
 
 
 
 
 
 
 
 
 
 
 
Summary of credit agreements for the IPG Laser Group of companies in Germany and
abroad:
 
 
 
 
 
 
 
 
 
Debtor
Lending Office
local currency
amount (in currency)
Facility 1
Cash
Facility 2
Guarantee
Facility 3
LC
Facility 4
Margin Line
total
if not in EURO convert to EURO
 
 
 
 
 
 
 
 
 
IPG Photonics (Italy) s.r.l., Via Kennedy 21, 20023 Cerro Maggiore (Milano),
Italy
Deutsche Bank Spa, Milano, Italy
 
 
3,000,000
—
 
 
3,000,000
IRE-Polus NTO, 141190, Fryazino pl. Vvedenskogo, Russia
Deutsche Bank Ltd., Moscow, Russia
 
 
3,000,000
13,000,000
 
 
16,000,000
IPG Photonics (Beijing) Fiber Laser Technology Company Limited
Deutsche Bank Ltd., Beijing, China
 
 
3,000,000
 
 
 
3,000,000
 
 
 
 
 
 
 
 
—
 
 
 
 
 
 
 
 
—
 
 
 
 
 
 
 
 
—
 
 
 
 
 
 
 
 
—
 
 
 
 
 
 
 
 
—
 
 
 
 
 
 
 
 
—
 
 
 
 
 
 
 
 
—
Total credit lines based on the guarantee
 
 
 
9,000,000
13,000,000


—


—


22,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Burbach, 11 August 2014
 
Cologne, 7 August 2014
 
 
Place and date
 
Place and date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Eugene Scherbakov
 
/s/ Eddy Henning, /s/ Joachim Gartz
 
 
(corporate seal and binding signatures of the Guarantor)
 
(Deutsche Bank AG Filiale Deutschlandgeschäft)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Valentin Gapontsev, Oxford, MA, August 11, 2014
 
 
 
 
 
 
(legally binding signature of IPG Photonics Corporation)
 
 
 
 
 
 
 



